DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3/2/2021 has been entered.

Response to Amendment
3.	Applicants’ response filed 3/2/2021 added new claim 25.  Applicants’ previous amendments overcome the claim objection from the office action mailed 9/2/2020; therefore the objection is withdrawn.  Applicant’s arguments addressed below do not overcome the 35 USC 103 rejection over Shirazi in view of Tsutsui as evidenced by EHC from the office action mailed 9/2/2020; therefore this rejection is maintained below.   

Information Disclosure Statement

4.            The information disclosure statement filed 10/25/2013 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shirazi et al., US Patent Application Publication No. 2007/0078070 (hereinafter referred to as Shirazi) in view of Tsutsui et al., US Patent No. 4,704,491 (hereinafter referred to as .    
Regarding claims 1-11, Shirazi discloses a lubricating oil composition for use as engine multigrade fluids and transmission fluids (see Abstract and Claim 27 of Shirazi) comprising;
a mixture of Group II base oils including 30 wt% or greater of a Group II base stock, such as, EHC 45 which has a VI of 113-119, a pour point of -18°C and a KV40 of 21.75 cSt (first base stock as recited in claims 1, 5 and 7-9) (Para. [0027]-[0033] and see Claim 20 of Shirazi and see EHC),  
adding to the base oil mixture 0.01 to 6 wt% of a viscosity index improver, such as, an ethylene/propylene copolymer (as recited in claim 1) (Para. [0106]-[0109]), 
an additive package which includes detergents (as recited in claim 1) (see Tables 6-7 and Para. [0091]), and  
1 to 99 wt% of a PAO base stock having a viscosity index of 125 (as recited in claim 10) (see Abstract and Tables 3 and 6, Para. [0034]-[0056] and [0075]).    
Shirazi discloses all the limitations discussed above including additional medium Group II base oils, such as, EHC 60 (as recited in claims 6-8), but Shirazi does not explicitly disclose the viscosity index of the lubricating oil composition, the ethylene content of the copolymer, nor the percentage loss of kinematic viscosity at 100°C as recited in claim 1.  
Tsutsui discloses a lubricant composition comprising as an additive or a base oil concentration of an ethylene/propylene copolymer having an ethylene content of 55 mol% and a Mw/Mn of 1.60 and a viscosity index of 130 to 350  (as recited in claims 1, 
The combination of Shirazi/Tsutsui do not explicitly disclose the viscosity index of the driveline fluid as recited in claim 1.  It is the position of the examiner that based on the viscosity index of the base oil and the viscosity index improver that the combination inherently teaches a viscosity index that would at least overlap the range recited in claim 1.   
The combination of Shirazi/Tsutsui do not explicitly disclose the percentage loss of kinematic viscosity at 100°C as recited in claim 1.  It is the position of the examiner that this limitation would be inherently found in the modified composition represented by Shirazi/Rosenbaum as the modified composition discloses all the limitations of claim 1.  It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.  The same rationale is used to reject claims 2-4 and 11.  

Regarding claims 12-22 and 24, see discussion above.

Response to Arguments
8.	Applicants’ arguments filed 3/2/2021 regarding claims 1-25 have been fully considered and are not persuasive.  
	Applicants argue that Shirazi is not a proper primary reference in an obviousness rejection as Shirazi is drawn to engine oils wherein the instant claims are drawn to driveline compositions (such as those for transmissions and gear components).  This argument is not persuasive.  Shirazi explicitly discloses the use of the composition disclosed therein for transmission compositions (in the Abstract and the claims of Shirazi).  The Affidavit signed by Hyun-Soo Hong on 2/26/2021 details the differences between engine oils and gear/transmission oils – but this Affidavit explaining what one of ordinary skill in the art would know is helpful as background but does not help in obviating the Shirazi reference which explicitly discloses the use of the compositions therein in transmission oils. 
	Applicants also continue to argue that the combination of Shirazi and Tsutsui is improper because there is no motivation in Shirazi that would lead one of ordinary skill in the art at the time of the invention to use ethylene/propylene based copolymeric viscosity modifiers instead of PIB or PMA based viscosity modifiers.  This argument is not persuasive.  In paragraph 0018, Shirazi explicitly discloses copolymers of ethylene and propylene can be used as viscosity modifiers in the compositions therein.  Tsutsui is solely introduced for the disclosure of ethylene content within the copolymer.  The fact 
	Applicants further argue that claims 23 is not read on by the references discussed above.  This argument is also not persuasive.  When looking at Table 2 of Tsutsui the concentration of the liquid copolymer is disclosed and the examples therein include 8 and 16 wt% concentration of the copolymer which is within the range recited in claim 23.  
Finally, applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art as shown by the Affidavit signed by Hyun-Soo Hong on 2/26/2021.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oils present in a narrow concentration ratio, along with very specific ethylene-propylene copolymers also present in a very specific concentration to present a lubricant composition with very specific properties which are either broadly 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771